DREW, Justice.
In her petition filed in this Court May 28, 1960 petitioner complains that the County of Polk has failed to allow her gain time in connection with serving two six months’ sentences imposed for contempt of court by the Judge of the Criminal Court of Record of Polk County, and, that as of the date said petition was filed in this Court, she was being unlawfully held in custody by the Sheriff of Polk County.
The respondent in his return concedes that petitioner was entitled to gain time which had not been awarded her but avers that, immediately after the filing of said petition, upon, to-wit: June 3, 1960, the petitioner was allowed gain time on said contempt sentences which allowance brought said sentences to an end. The respondent further alleges, however, that on February 29, 1960 the petitioner had been convicted and sentenced to serve a term of ten years in the state prison for the offense of attempt to commit murder and, while a notice of appeal had been filed from said judgment and sentence to the District Court of Appeal for the Second District on May 28, 1960, no supersedeas *189bond had been posted in said cause and that respondent now holds petitioner in his custody under and by virtue of the commitment issued to enforce said ten year sentence as aforesaid.
In consideration of the foregoing, the writ of habeas corpus heretofore issued is hereby discharged and the petitioner is remanded to the custody of respondent.
THOMAS, C. J., and TERRELL, HOB-SON and THORNAL, JJ., concur.